Citation Nr: 1330777	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  11-16 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from December 1965 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus due to military noise exposure.  He asserts that he was exposed to the loud noise of heavy machinery and artillery fire while performing his duties as a wheel vehicle mechanic and gunner during his tour of duty in the Republic of Vietnam.  See December 2009 VA Form 21-4138.    

In this case, the Veteran had a pre-existing left ear hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385 (2012) and was "noted" at service entrance.  Service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Because the Veteran's July 1965 pre-induction service medical examination was conducted prior to October 1967, the Board has converted the ASA units to ISO units (ISO units in parentheses).  Pure tone thresholds, in decibels, were recorded as follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
-5 (5)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
5 (10)
45 (50)

Because the left ear hearing demonstrated a 50 decibel loss at the 4000 Hz frequency, the Veteran had preexisting hearing loss at service entrance that was not within the normal ranges.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (citing medical authority to recognize that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Therefore, because a pre-existing left ear hearing loss disability was "noted" upon entrance to active service, the presumption of soundness at 38 U.S.C.A. § 1111 (West 2002) does not apply for the left ear hearing loss disability in this case.  

Unlike the left ear hearing loss disability, the presumption of soundness does apply for the ear hearing loss disability and tinnitus.  The evidence demonstrated a normal hearing acuity for the right ear at service entrance, and there was no tinnitus noted at service entrance.    

The Veteran was exposed to loud noises (i.e., suffered acoustic trauma) during service.  The service treatment records and DD Form 214 show that the Veteran is in receipt of the Vietnam Campaign Medal (VCM), Vietnam Service Medal (VSM), and sharpshooter (rifle) badge.  He also served with the military occupational specialty of wheel vehicle mechanic.  The Veteran is competent to report that he was exposed to the loud noise of heavy machinery and artillery in service, and the Board finds that his account of exposure to loud noise is consistent with the circumstances and conditions of his service.  


At the October 1967 service separation examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
10 (15)
LEFT
0 (15)
0 (10)
0 (10)
-
25 (30)

Although the Veteran was provided with a VA audiological examination in March 2010 and submitted a May 2010 private audiological opinion, the medical opinions are inadequate.  Neither medical opinion considers whether the Veteran's pre-existing left ear hearing loss disability was aggravated during service.  Also, the March 2010 VA audiologist did not provide a medical opinion on the likelihood of a causal relationship between the Veteran's current right loss hearing disability and tinnitus and service, and the May 2010 private audiologist recommended that the Veteran consult with a physician regarding the etiology of his asymmetrical hearing.  For these reasons, the Board finds that a remand for further medical examination and medical opinion is needed.   

Also, on a January 2010 VA Form 21-4142, the Veteran wrote that he had received medical treatment for hearing loss and tinnitus from May 2009 to December 2009 at a private hearing clinic in Traverse City, Michigan.  Although the Veteran has submitted a copy of a May 2009 treatment record from the private hearing clinic, as well as a letter from the private audiologist dated in May 2010, he has provided no treatment records other than the May 2009 treatment record in support of the appeal.  Although a completed January 2010 VA Form 21-4142 was provided by the Veteran, no request for the treatment records from the private hearing clinic was made.  Thus, in order for the treatment records to be obtained, the Board finds that a remand to allow the Veteran the opportunity to again provide a completed VA Form 21-4142 to VA for authorization of the release of records pertaining to treatment received at the private hearing clinic from May 2009 to December 2009 is needed.  After obtaining the necessary consent and authorization, the RO/AMC should request the private treatment records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA himself.   

Accordingly, the case is REMANDED for the following actions:

1.   Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for the private hearing clinic in Traverse City, Michigan where he reported treatment for hearing loss and tinnitus from May 2009 to December 2009.   The Veteran should also be advised that he may, alternatively, submit the treatment records to VA himself.  

Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e). 

2.  Schedule the Veteran for appropriate VA medical examination to ascertain the nature and etiology of the bilateral hearing loss and tinnitus disabilities.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.  

An interview of the Veteran regarding his medical disorder history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  

Based on review of the appropriate records, the examiner should offer opinions on the following questions: 

a.  Left ear hearing loss:  Is it as likely as not (i.e., to a probability of 50 percent or greater) that the pre-existing left ear hearing loss was aggravated (i.e., permanently worsened beyond the normal progression) during service?  

Please explain the basis for the opinion.  When providing the medical opinion, please consider the audiometric data on the July 1965 service pre-induction examination report showing a pre-existing left ear hearing loss disability and the October 1967 service separation examination report, as converted from ASA units to ISO units above. 

b.  Right ear hearing loss:  Is it as likely as not (i.e., to a probability of 50 percent or greater) that the right ear hearing loss is causally related to service, to include acoustic trauma during service?  

Please explain the basis for the opinion.  When providing the medical opinion, please consider the Veteran's exposure to heavy machinery and artillery fire during service.  

c.  Tinnitus:  Is it as likely as not (i.e., to a probability of 50 percent or greater) that the Veteran's tinnitus disability is causally related to service, to include acoustic trauma sustained therein?  

Please explain the basis for the opinion.  When providing the medical opinion, please consider the Veteran's exposure to heavy machinery and artillery fire during service.  

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against causation or aggravation.

3.  Thereafter, readjudicate the remanded claims.  If the benefits sought remain denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2012). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  his remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

